DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the specification filed on 01/27/2021 have not introduced a new matter, thus it has been accepted and entered. 

Response to Arguments
Applicant’s arguments, see Remarks, filed on 01/27/2021, with respect to the objection to the specification have been fully considered and are persuasive in view of the amendment to the specification filed on 01/27/2021.  The objection to the specification has been withdrawn. 
Applicant's arguments filed on 01/27/2021 with respect to the double patent rejections have been fully considered but they are not persuasive. The applicant argued that “Claims 1, 4, 6-7, 10 and 12 are amended to more clearly describe and distinctly claim Applicant’s invention. Support for this amendment is found in Applicant’s originally filed specification.1 No new matter is added. The objections to the specification and the non-statutory double patenting rejections are moot” (emphasis added) (See Remarks, pages 7-8).
In response to applicant’s argument, the Examiner respectfully disagrees with the argument above, U.S. Patent No. 10,455,611 B2 has claimed “wherein the indication information indicates the second DL data is Non-HARQ data, when the second DL data is emergency data that requires low latency...”, thus has claimed the specific type of data without enabling of the uplink HARQ feedback. Therefore, the U.S. Patent No. 10,455,611 B2 has claimed “wherein whether or not the uplink HARO feedback for the downlink data is enabled is determined based on whether a type of the downlink data is a specific type of data”.
Accordingly, the nonstatutory double patenting rejections of the claims 1-3, 5-9 and 11-12 are maintained.
Applicant’s arguments with respect to the nonstatutory double patenting of claims 4 and 10, the 35 U.S.C. 102(a)(1) rejections of claims 1, 3, 5-7, 9 and 11-12, and the 35 U.S.C. 103 rejections of claims 2, 4, 8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,455,611 B2 in view of US 2009/0177937 A1 to Lee et al. (hereafter refers as Lee). 
Regarding claims 1 and 7, U.S. Patent No. 10,455,611 B2 claims a method (see claims 18 and 20) and a wireless device for receiving a downlink data in a wireless communication system (see claims 18 and 20), the wireless device comprising:
a transmitter configured for transmitting radio signals (RF unit to communicate radio signal, see claim 20);
a receiver configured for receiving radio signals (RF unit to communicate radio signal, see claim 20); and
a processor functionally connected with the transmitter and the receiver (processor functionally connected to the RF unit, see claim 20) the processor configured to:
receive, from a base station, control information (receive indication information from a base station in an UL grant, see claims 18-19) indicating whether or not a uplink hybrid automatic repeat and request (HARQ) feedback for the downlink data is enable (the indication information indicate whether the second DL data is a non-HARQ data or HARQ data, wherein the HARQ data requires ACK/NACK feedback and the non-HARQ data requires no ACK/NACK feedback, see claim 18);
wherein whether or not the uplink HARQ feedback for the downlink data is enabled is determined based on whether a type of the downlink data is a specific type of data (wherein the non-HARQ data is emergency data that requires low latency, claims 18 and 20);
 (receive from the base station the second DL data, see claim 18),
wherein when the control information represents that the uplink HARQ feedback of the downlink data is disabled, the uplink HARQ feedback for the downlink data is determined not to be transmitted (indicating the second DL data is a non-HARQ data which requires no ACK/NACK feedback, see claim 18), and
wherein when the control information represents that the uplink HARQ feedback of the downlink data is enabled, the uplink HARQ feedback for the downlink data is determined to be transmitted (indicating the second DL data is a HARQ data which requires ACK/NACK feedback, see claim 18).
However, U.S. Patent No. 10,455,611 B2 does not explicitly claim “determine whether to transmit the uplink HARQ feedback for the downlink data based on the control information”.
Lee teaches a method and a wireless device for receiving a downlink data in a wireless communication system (a user equipment (UE) for performing a method of receiving downlink data in a wireless communication system, Fig. 4, 7 and paragraphs [44, 48, 107, and 113]), the wireless device comprising:
a transmitter configured for transmitting radio signals (the UE is configured to communicate with a base station, including transmitting radio signals to the base station, when requested, see paragraphs [80, 90], thus including a transmitter);
a receiver configured for receiving radio signals (the UE is configured to communicate with the base station, including receiving radio signals/sub-bursts from the base station, see paragraphs [57, 80, 90, 104, 112] and Fig. 1, 4, 7, thus including a receiver); and
a processor (a processor, paragraphs [46-47]) functionally connected with the transmitter and the receiver (the processor is configured to cause the UE to perform the functions of transmitting and receiving, paragraphs [47, 57, 80, 90], thus functionally connected to the transmitter and the receiver), the processor configured to:
receive, from a base station, control information (receiving from the base station, a map information including HARQ-IE information, paragraphs [80, 90, 97] and tables 2-4) indicating whether or not a uplink hybrid automatic repeat and request (HARQ) feedback for the downlink data is enable (wherein the HARQ-IE information including an ACK disable field that indicating whether or not an uplink HARQ acknowledgement feedback for the downlink sub-burst(s) is enable, paragraphs [80, 90] and tables 2-4);
receive, from the base station, the downlink data (the UE receives the radio signals/sub-bursts from the base station, see paragraphs [57, 80, 90, 104, 112] and Fig. 1, 4, 7,); and
determine whether to transmit the uplink HARQ feedback for the downlink data based on the control information (the UE determines whether to transmit the uplink HARQ acknowledgement feedback for the sub-burst(s) based on the ACK disable field in the map information, paragraphs [80, 90]),
wherein when the control information represents that the uplink HARQ feedback of the downlink data is disabled, the uplink HARQ feedback for the downlink data is determined not to be transmitted (when the ACK disable field is equal to 1, the uplink HARQ acknowledgement feedback for the sub-burst(s) is determined to be not transmitted, paragraphs [80, 90]), and
wherein when the control information represents that the uplink HARQ feedback of the downlink data is enabled, the uplink HARQ feedback for the downlink data is determined to be transmitted (when the ACK disable field is not equal to 1, the uplink HARQ acknowledgement feedback for the sub-burst(s) is determined to be transmitted, paragraphs [80, 90]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate teachings of determining whether to transmit the uplink HARQ feedback for the downlink data based on the control information as taught by Lee, with the claims of the control information as taught by U.S. Patent No. 10,455,611 B2, for a purpose of ensure that the UE/wireless device is performing the functions of transmitting or not transmitting the uplink HARQ feedback based on the control information, thus reducing number of information being transmitted by the UE when not needed/requested (See Lee, paragraphs [80, 90]).
Regarding claims 2 and 8, U.S. Patent No. 10,455,611 B2 further claims wherein the uplink HARQ feedback includes an acknowledgement (ACK) and a non-acknowledgement (NACK) (see claim 18).
Regarding claims 3 and 9, U.S. Patent No. 10,455,611 B2 in view of Lee further claims wherein an HARQ process of the DL data is configured regardless of the control information (regardless of whether or not the ACK disable filed is equal to 1, performing storing of second DL data, see U.S. Patent No. 10,455,611 B2, claim 18, including ACID, AI_SN, and/or SIPD parameters, receiving HARQ_IE information and/or including CRC parameters at the end of the downlink sub-burst(s), see Lee, paragraphs [11-14, 52-54, 59-61, 90] and tables 2-4).
Regarding claims 5 and 11, U.S. Patent No. 10,455,611 B2 further claims wherein the processor is further configured to:
receive, from the base station, a downlink grant (see claim 19),
wherein the control information is included in the DL grant (see claim 19).
Regarding claims 6 and 12, U.S. Patent No. 10,455,611 B2 in view of Lee further claims wherein the HARQ process of the DL data that the uplink HARQ feedback is disabled (storing downlink data in non-HARQ soft buffer and not to transmit the uplink HARQ feedback, when the downlink data does not require to transmit the uplink HARQ feedback, see U.S. Patent No. 10,455,611 B2, claim 18, see Lee, paragraphs [80, 90]) is configured separately from an HARQ process of a downlink data that an uplink HARQ feedback is enabled (storing downlink data in HARQ soft buffer and to transmit the HARQ feedback signal, when the downlink data requires the uplink HARQ feedback, see U.S. Patent No. 10,455,611 B2, claim 18, see Lee, paragraphs [11-14, 52-54, 59-61, 90] and tables 2-4).

Claims 4 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,455,611 B2 in view of US 2009/0177937 A1 to Lee et al. (hereafter refers as Lee) as applied to claims above, and further in view of US 2012/0099587 A1 to Fan et al. (hereafter refers as Fan).
claims 4 and 10, U.S. Patent No. 10,455,611 B2 in view of Lee further claims the specific type of data is a data related to low-latency (see U.S. Patent No. 10,455,611 B2, claims 18 and 20), however, does not explicitly claim that the data related to low-latency “and high-reliability”.
Fan teaches the specific type of data is a data related to low-latency and high-reliability (the emergency data is a data that related to high reliability and low latency, paragraphs [69-70]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate teachings of the specific type of data is a data related to low-latency and high-reliability as taught by Fan, with the teachings of the specific type of data as claimed by U.S. Patent No. 10,455,611 B2 in view of Lee, for a purpose of increasing reliability for the specific type of data while providing low latency transmission for the specific type of data, by transmitting the specific type of data with high reliability and low latency (See Fan, paragraphs [69-70]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 5-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0177937 A1 to Lee et al. (hereafter refers as Lee) in view of US 2012/0155299 A1 to Reams.
Regarding claims 1 and 7, Lee teaches a method and a wireless device for receiving a downlink data in a wireless communication system (a user equipment (UE) for performing a method of receiving downlink data in a wireless communication system, Fig. 4, 7 and paragraphs [44, 48, 107, and 113]), the wireless device comprising:
a transmitter configured for transmitting radio signals (the UE is configured to communicate with a base station, including transmitting radio signals to the base station, when requested, see paragraphs [80, 90], thus including a transmitter);
(the UE is configured to communicate with the base station, including receiving radio signals/sub-bursts from the base station, see paragraphs [57, 80, 90, 104, 112] and Fig. 1, 4, 7, thus including a receiver); and
a processor (a processor, paragraphs [46-47]) functionally connected with the transmitter and the receiver (the processor is configured to cause the UE to perform the functions of transmitting and receiving, paragraphs [47, 57, 80, 90], thus functionally connected to the transmitter and the receiver), the processor configured to:
receive, from a base station, control information (receiving from the base station, a map information including HARQ-IE information, paragraphs [80, 90, 97] and tables 2-4) indicating whether or not a uplink hybrid automatic repeat and request (HARQ) feedback for the downlink data is enable (wherein the HARQ-IE information including an ACK disable field that indicating whether or not an uplink HARQ acknowledgement feedback for the downlink sub-burst(s) is enable, paragraphs [80, 90] and tables 2-4);
receive, from the base station, the downlink data (receiving the radio signals/sub-bursts from the base station, see paragraphs [57, 80, 90, 104, 112] and Fig. 1, 4, 7,); and
determine whether to transmit the uplink HARQ feedback for the downlink data based on the control information (the UE with the processor determines whether to transmit the uplink HARQ acknowledgement feedback for the sub-burst(s) based on the ACK disable field in the map information, paragraphs [80, 90]),
wherein when the control information represents that the uplink HARQ feedback of the downlink data is disabled, the uplink HARQ feedback for the downlink data (when the ACK disable field is equal to 1, the uplink HARQ acknowledgement feedback for the sub-burst(s) is determined to be not transmitted, paragraphs [80, 90]), and
wherein when the control information represents that the uplink HARQ feedback of the downlink data is enabled, the uplink HARQ feedback for the downlink data is determined to be transmitted (when the ACK disable field is not equal to 1, the uplink HARQ acknowledgement feedback for the sub-burst(s) is determined to be transmitted, paragraphs [80, 90]).
However, Lee does not explicitly teach wherein whether or not the uplink HARQ feedback for the downlink data is enabled “is determined based on whether a type of the downlink data is a specific type of data”. 
Reams teaches a method for receiving, by a wireless device, a data in a wireless communication system (a method for receiving, by an electronic device 320, a data in a wireless communication system, Fig. 3-4), the method comprising:
receiving, from a station, control information indicating whether or not a feedback for the data is enable (receiving, from a remote control device, a control information, i.e. ACK request information, indicating whether an acknowledgement feedback for the data is requested, paragraphs [28-29, 32-33] and Fig. 4), wherein whether or not the feedback for the data is enabled is determined based on whether a type of the data is a specific type of data (determining whether to request for the acknowledgment feedback based on whether a type of the data is a specific type of data, i.e. critical data, paragraphs [27, 33, 36-37]).
(See Reams, paragraphs [15, 33]).
Regarding claims 3 and 9, Lee further teaches wherein an HARQ process of the DL data is configured regardless of the control information (regardless of whether or not the ACK disable filed is equal to 1, the downlink sub-burst(s) is processed under HARQ process, i.e. such as including ACID, AI_SN, and/or SIPD parameters, receiving HARQ_IE information and/or including CRC parameters at the end of the downlink sub-burst(s), paragraphs [11-14, 52-54, 59-61, 90] and tables 2-4).
Regarding claims 5 and 11, Lee further teaches receiving, from the base station, a downlink grant (wherein the MAP information is further including an allocation of the downlink sub-burst(s), paragraphs [53, 54, 74, 86, 98-99]), wherein the control information is included in the DL grant (wherein the map information including HARQ-IE information, paragraphs [53, 54, 74, 86, 98-99]).
claims 6 and 12, Lee further teaches wherein the HARQ process of the DL data that the uplink HARQ feedback is disabled is configured (when the ACK disable filed is equal to 1, the HARQ process of the downlink sub-burst is including setting the ACID, AI_SN, and/or SIPD parameters to 0, the UE is configured to ignore values of the ACID, AI_SN, and/or SIPD parameters and not to transmit the ACK signal, paragraphs [80, 90]) separately from an HARQ process of a downlink data that a uplink HARQ feedback is enabled (when the ACK disable filed is not equal to 1, the HARQ process of the downlink sub-burst is including setting the ACID, AI_SN, and/or SIPD parameters to the suitable values, the UE is configured to consider the values of the ACID, AI_SN, and/or SIPD parameters and to transmit the ACK signal, paragraphs [11-14, 52-54, 59-61, 90] and tables 2-4).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0177937 A1 to Lee et al. (hereafter refers as Lee) in view of US 2012/0155299 A1 to Reams as applied to claims above, and further in view of US 2017/0230149 A1 to Wang et al. (hereafter refers as Wang).
Regarding claims 2 and 8, the combination of Lee and Reams further teaches the uplink HARQ feedback includes an acknowledgement (ACK) (wherein the uplink HARQ acknowledgment feedback is including an ACK, see Lee, paragraphs [80, 90]). However, the combination of Lee and Reams does not explicitly teach that the uplink HARQ feedback includes “a non-acknowledgement (NACK)”.
Wang teaches receiving information indicating whether or not a uplink hybrid automatic repeat and request (HARQ) feedback for the data is enable (STA receives ACK/NACK request from the AP, indicating whether or not an uplink HARQ feedback for the data is enabled, paragraphs [133, 134]), wherein the uplink HARQ feedback includes an acknowledgement (ACK) and a non-acknowledgement (NACK) (wherein the STA transmits ACK or NACK when the ACK/NACK request is received from the AP, paragraphs [81, 133, 134, 140, 141]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate teachings of the uplink HARQ feedback includes an acknowledgement (ACK) and a non-acknowledgement (NACK) as taught by Wang, with the teachings of the uplink HARQ feedback as taught by combination of Lee and Reams, for a purpose of indicating whether both of the ack and nack feedbacks are enabled, thus the base station will not receive nack when not enabled/requested, thus reducing amount of data been transmitted (See Wang, paragraphs [81, 133, 134, 140]).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0177937 A1 to Lee et al. (hereafter refers as Lee) in view of US 2012/0155299 A1 to Reams as applied to claims above, and further in view of to US 2016/0128090 A1 to Azarian Yazdi et al. (hereafter refers as Azarian).
Regarding claims 4 and 10, the combination of Lee and Reams does not explicitly teach that the specific type of data is a data “related to low-latency and high-reliability”.
Azarian teaches a specific type of data is a data related to low-latency and high-reliability (a base station transmits downlink data to a user equipment, wherein the downlink data is a critical data, which is a data related to low-latency and high-reliability, i.e. HRLL data, to a user equipment, using HARQ process, paragraphs [6, 30, 32, 38]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate teachings of the specific type of data is a data related to low-latency and high-reliability as taught by Azarian, with the teachings of the specific type of data as taught by combination of Lee and Reams, for a purpose of providing low-latency and high-reliability transmission for the critical data, thus the critical data is able to be low-latency and high-reliability communicated (See Azarian, paragraphs [6, 30, 32]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0161968 A1 discloses determining whether or not to enable ACK feedback based on the type of data (See paragraphs [109, 123-124]). 
WO 2014/092497 A1 discloses receiving a configuration that specifying a type of specific data and whether or not the uplink HARQ feedback for the downlink data is enabled (see paragraphs [74-78, 84-86, 89] and table 4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        March 22, 2021